Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1- 12 is the claims is the inclusion of the limitations in the claims directed to the first base comprising at least one second element wherein the at least one first element is configured to cooperate by elastic snap-fastening with the at least one second element so as to fasten the clip to the first base, wherein the elongated grip section, the first and second bases and the at least one second element are all formed together in one piece.  The primary reason for the allowance of claims 13 -19 is the inclusion in the claims of the limitations directed to a boss configured to be engaged in the orifice of the at least one first element, the boss having a ramp on which the clip is configured to slide and also a stop against which the clip is configured to bear in order to prevent the clip from detaching from the base.  Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record.                        .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




March 13, 2021